internal_revenue_service number release date index number ---------------------------- ------------------------------------ --------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-143150-06 date september - ------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------ ------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- re ---------------------------------------- re ---------------------------------------- --------------------------------------- legend subtrust subtrust subtrust ----------------------------------------------------------------------------------------------------------------------------------- subtrust ------------------------------------------------------------------------------------------------------------------------ subtrust ---------------------------------------------------------------------------------------------------------------------------- subtrust ------------------------------------------------------------------------------------------------------------------------ trust decedent spouse a b c d date date date dollar_figurea corporation company ------------------------------------- holding_company -------------------------- co-trustee state local court ------------------------------------------------------------------- ------------------ ------------------------ ------------------------ -------------------- ------------------ ---------------------- -------------------- ----------------- ------------------------- ----------- ---------------------------------------- ------------------------------------- ------------- ---------------------------------------------------------- plr-143150-06 the act statute a statute b statute c ---------------------------------------------------------------------------- dear --------------- ---------------------------------------------------------------------------- ---------------------------------------------------------------- ----------------------------------------------------------------- this is in response to the date letter and other correspondence requesting rulings on the income gift and generation-skipping_transfer gst tax consequences of the proposed modification of certain trusts the facts submitted are as follows decedent died testate on date before date decedent was survived by spouse and three children a b and c there were no children of decedent who predeceased him leaving issue under article viii of decedent’s will the residue of the estate passed to the trust under article viii paragraphs a and c of the will i dollar_figurea is to be paid annually to spouse from the income of the trust ii dollar_figurea of the remaining income is to be paid annually in equal shares to decedent’s children and iii the remaining income is to be paid annually in equal shares to spouse and each of decedent’s children under article viii paragraph g on spouse’s death her interest is to pass to decedent’s children with the result that all of the trust income would be paid in equal shares to a b c under paragraph f on the death of a child of decedent ie a b or c the deceased child’s interest is to pass to that child’s issue per stirpes if the child leaves a surviving_spouse the child may appoint to the surviving_spouse a one-fourth share of the child’s interest on the death of a deceased child’s issue the deceased issue’s interest is to pass to his or her issue if the deceased issue has no issue the interest is to pass to the remaining issue of the deceased child under paragraph j the trustees may divide the trust nearly as possible in the exact proportions required under paragraph d a child of decedent who has attained age is to receive his or her share of income outright under paragraph e the income otherwise payable to a beneficiary under age who is the issue of a deceased child of decedent after deduction for expenses of support maintenance and education is to be accumulated until the beneficiary attains age at that time the accumulation is to be paid over to the beneficiary and he or she is to receive outright distributions of income thereafter under paragraph h except as provided in paragraph i no distribution of corpus may be made until the termination of the trust under paragraph i the trustees have the discretionary power to use corpus if deemed reasonably necessary for the care support or education of a child of decedent or a deceased child’s issue or in extraordinary emergencies after taking into consideration any other income or funds available for this purpose paragraph j authorizes the trustees at their discretion to divide the trust into separate trusts for the benefit of the trust beneficiaries under paragraph q stock plr-143150-06 dividends are not to be considered as income but rather shall be considered as an increment in value of corpus no appreciation in value of corpus shall be considered as income but likewise as an increment in value of corpus all cash dividends except liquidating dividends are to be considered as income under paragraph k the trust is to terminate on the death of the last survivor of spouse decedent’s children all of decedent’s nieces and nephews living at decedent’s death and all of the children of b plus an additional period of years on termination of the trust the entire corpus and all accumulated income are to be distributed to the persons entitled to the income in accordance with their respective interests under article viii spouse died on date subsequently a and b died in accordance with paragraph j of article viii the trustees administered the trust as separate subtrusts subtrusts the current income_beneficiary of subtrust is c and the current income beneficiaries of subtrusts are the issue of a and b the trust was initially funded with shares of corporation which became a wholly owned subsidiary of company the trust’s shares of corporation were exchanged for shares of company corporation’s operating business was sold in year company changed its name to holding_company and continued as a corporate entity holding_company is an s_corporation for federal tax purposes each subtrust has elected to be an electing_small_business_trust under sec_1361 effective date state enacted the act which includes statute a and statute b governing the administration of trusts under statute a in allocating receipts and disbursements to or between principal and income a fiduciary shall a administer a_trust in accordance with the terms of the trust even if there is a different provision in the act b administer a_trust in accordance with the act if the terms of the trust do not contain a different provision or give the fiduciary a discretionary power_of_administration c add a receipt or charge a disbursement to principal to the extent that the terms of the trust and the act do not provide a rule for allocating the receipt to or between principal and income a fiduciary may administer a_trust by the exercise of a discretionary power_of_administration given to the fiduciary by the terms of the trust even if the exercise of the power produces a result different from a result required or permitted under the act in exercising the power to adjust under statute b or a discretionary power_of_administration regarding a matter within the scope of the act whether granted by the terms of the trust or as provided in the act a fiduciary shall administer a_trust impartially based on what is fair and reasonable to all of the beneficiaries except to the extent that the terms of the trust clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries a determination in accordance with the act is presumed to be fair and reasonable to all of the beneficiaries plr-143150-06 under statute b a fiduciary may adjust between principal and income to the extent the fiduciary considers necessary if the fiduciary invests and manages trust assets as a prudent investor the terms of the trust describe the amount that may be distributed to a beneficiary by referring to the trust’s income and the fiduciary determines after applying the provisions of statute a and that the fiduciary is unable to comply with statute a in deciding whether and to what extent to exercise the power conferred by statute b a fiduciary shall consider all factors relevant to the trust and its beneficiaries in exercising discretion under statute b a professional trustee may adopt a policy that applies to all trusts or a policy that applies to individual trusts or classes of trusts stating whether and under what conditions it will use the adjustment power and the method of making adjustments statute c contains the state prudent investor rule on date local court pursuant to co-trustee’s petition issued an order modifying the trust and each subtrust as follows i the limitations of paragraph q in article viii shall not apply in determining trust income ii income is to be determined in accordance with the act and iii the trustees are to have the power to distribute corpus to the extent necessary to allow the trustees to exercise their power to adjust under statute b in making determinations the trustees may consider a the overall return on investments that have been or will be generated from the trust principal each year b the level of distributions that have been historically provided to the beneficiaries and c the impact inflation has on the value of the trust principal to future beneficiaries and the value of the distributions to current beneficiaries the local court order is contingent on the receipt of a private_letter_ruling issued by the irs that the modifications will not affect the generation-skipping_transfer_tax exempt status of the trust or the subtrusts it is represented that the trust including the separate subtrusts was irrevocable on date and there were no additions made after date you have requested the following rulings the judicial modifications will not cause the trust or a subtrust to lose its status as exempt from generation-skipping_transfer_tax the judicial modifications will not result in a taxable gift under sec_2501 the judicial modifications will not cause there to be a disposition for purposes of sec_1001 and will not result in the recognition of gain_or_loss the judicial modifications will satisfy the requirements of sec_1361 ruling sec_1 and plr-143150-06 sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2601 imposes a tax on every generation-skipping_transfer gst made after date under section a of the tax_reform_act_of_1986 act and sec_26 a the gst tax is generally applicable to gsts made after date however under section b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the decedent had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the decedent had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or will not cause the trust to lose its exempt status under the regulation unless specifically provided otherwise these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust plr-143150-06 sec_26_2601-1 provides that a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee's duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 sec_26_2601-1 example considers a situation where in the grantor a resident of state x establishes an irrevocable_trust for the benefit of grantor’s child a and a’s issue the trust provides that trust income is payable to a for life and upon a’s death the remainder passes to a’s issue per stirpes in state x amends its income and principal statute to permit the trustee to make adjustments between income and principal when the trustee invests and manages the trust assets under the state's prudent investor standard the trust describes the amount that shall or must be distributed to a beneficiary by referring to the trust's income and the trustee after applying the state statutory rules regarding allocation of receipts between income and principal is unable to administer the trust impartially the provision permitting the trustees to make these adjustments is effective in for trusts created at any time the trustee invests and manages the trust assets under the state's prudent investor standard and pursuant to authorization in the state statute the trustee allocates receipts between the income and principal accounts in a manner to ensure the impartial administration of the trust the example concludes that the administration of the trust in accordance with the state statute will not be considered to shift any beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter further no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes plr-143150-06 in the instant case the trust including the subtrusts was irrevocable on date and there have been no additions made to the trusts after date the trustees propose to administer subtrusts pursuant to state statute b a statute that is similar to the state statute described in sec_26_2601-1 and sec_26_2601-1 example therefore administration of subtrusts in accordance with state statute b will not be considered to shift any beneficial_interest in trust or the subtrusts for gst tax purposes nor will administration of subtrusts in accordance with state statute b cause any beneficiary to be treated as making a gift the modifications to the trust instrument as described above are consistent with the administrative_powers the trustees would otherwise possess in administering the subtrusts under statute b accordingly based on the facts submitted and representations made we conclude that administration of the trust and subtrusts pursuant to statute b and the modification of the trust instrument as described above will not cause the trust or subtrusts to lose status as exempt from gst tax and administration of the trust and subtrusts pursuant to statute b and the modification of the trust instrument as described above will not cause any beneficiary of a subtrust to be treated as making a gift_for federal gift_tax purposes ruling in property and under sec_61 from an interest in a_trust sec_61 provides that gross_income includes gains derived from dealings sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained sec_1015 provides that if property is acquired after date by in 499_us_554 a financial the court concluded that sec_1_1001-1 reasonably interprets sec_1001 plr-143150-06 a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized by the grantor on such transfer sec_1_643_b_-1 provides that a switch between methods of determining trust income authorized by state statutes will not constitute a recognition event for purposes of sec_1001 and will not result in a taxable gift from the trust’s grantor or any of the trust’s beneficiaries institution exchanged its interests in one group of residential mortgage loans for another lender’s interest in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the issue presented was whether a sale_or_exchange had taken place resulting in a realization of gain_or_loss under sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different cottage savings u s pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite of the trust including the subtrusts after the judicial modification will not differ materially from their interests prior to the judicial modification because the act grants the trustees the power to administer the trusts in the same manner as proposed in the modifications the modifications are not treated as an exchange of interests by the beneficiaries or the trusts except for the changes described above all other provisions of the modified trust and subtrusts will be identical to the original trust accordingly the proposed judicial modification will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries the judicial modification of the trust and the subtrusts will not cause there to be a disposition for purposes of sec_1001 and no gain_or_loss is recognized for purposes of sec_1001 ruling any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term s_corporation means with respect to it is consistent with cottage savings to find that the interests of the beneficiaries plr-143150-06 sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 c or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that an esbt as defined in sec_1361 is a permitted s_corporation shareholder sec_1361 provides that for purposes of sec_1361 and except as provided in sec_1361 the term esbt means any trust if i the trust does not have as a beneficiary any person other than an individual an estate or an organization described in sec_170 or ii no interest in the trust was acquired by purchase and iii an election under sec_1361 applies to the trust sec_1361 provides that the term electing_small_business_trust shall not include i any qualified_subchapter_s_trust as defined in subsection d if an election under subsection d applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under this subtitle and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 sec_1361 provides that such an election is to be made by the trustee and is to apply to the tax_year of the trust for which made and all subsequent tax years unless revoked with the consent of the service based solely on the information submitted and the representations made we conclude that after the proposed judicial modifications are adopted the modifications will not result in a change in the beneficiaries of the trust or the subtrusts or otherwise alter the qualification of the trusts as an electing_small_business_trust esbt thus the trust and the subtrusts will continue to satisfy the eligibility requirements of sec_1361 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether holding_company is eligible to be treated as an s_corporation or the validity of its election to do so except as expressly provided herein no opinion is expressed or implied plr-143150-06 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely george l masnik chief branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes
